[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                        NOVEMBER 23, 2010
                            No. 09-14783
                                                            JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                D. C. Docket No. 09-00943-CV-T-27-EAJ

HARRY MICHAEL SCHMITT,


                                                         Plaintiff-Appellant,

                                 versus

UNITED STATES OFFICE OF
PERSONNEL MANAGEMENT,

                                                        Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (November 23, 2010)

Before EDMONDSON, WILSON and MARTIN, Circuit Judges.

PER CURIAM:
       Harry Michael Schmitt appeals the district court’s sua sponte order

dismissing his amended pro se complaint with prejudice for his willful failure to

comply with an earlier court order and his re-filing of a duplicative action.1 On

appeal, Schmitt proceeds pro se and argues that his claim was “clearly pled and

un-rebutted by Appellees.” He therefore requests that we remand the case and

instruct the district court to hold an evidentiary hearing on his claims. After a

careful review of the record, we affirm the judgment of the district court.

       “We review for abuse of discretion a district court’s dismissal for failure to

comply with the rules of court.” Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d

1333, 1337 (11th Cir. 2005). On motion of defendant, Rule 41(b) authorizes a

district court to dismiss an action for failure to comply with a court order or

federal rule. Fed. R. Civ. P. 41(b). The court also has the inherent ability to

dismiss a claim in light of “its authority to enforce its orders and provide for the

efficient disposition of litigation.” Zocaras v. Castro, 465 F.3d 479, 483 (11th

Cir. 2006) (citation omitted). However, since dismissal with prejudice is

considered a sanction of “last resort, applicable only in extreme circumstances,”



       1
        Although the district court did not indicate whether the dismissal was with or without
prejudice, where the district court fails to specify, the dismissal is deemed to have been with
prejudice. Cohen v. Carnival Cruise Lines, Inc., 782 F.2d 923, 924 n.1 (11th Cir. 1986) (per
curiam).

                                                2
id. (quoting Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985)), it is not

proper unless the district court finds a “clear record of delay or willful conduct and

that lesser sanctions are inadequate to correct such conduct.” Betty K Agencies,

432 F.3d at 1339.

      Schmitt’s amended complaint was submitted on a standardized form entitled

“U.S. Office of Special Counsel Complaint of Possible Personnel Practice or Other

Prohibited Activity.” Although the nature of his complaint is unclear, it appears

that he is alleging an attorney for the United States Navy coerced a Naval

Ordinance Test Unit ethics officer into providing a false statement to a Navy

investigator during the course of an employment investigation. It is not clear

whether Schmitt sought review of earlier Merit Systems Protection Board

proceedings, review of the United States Navy administrative proceedings, or

whether he is attempting to bring a federal suit under Title VII, other regulations

and statutes addressing workplace retaliation, or what he terms the “Medical

Privacy Act.”

      While the court is obligated to construe a pro se litigant’s pleadings

liberally, Tannenbaum v. U.S., 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam),

a party who proceeds pro se nevertheless must comply with the same procedural

rules that other litigants must follow. Loren v. Sasser, 309 F.3d 1296, 1304 (11th

                                          3
Cir. 2002) (per curiam) (citation omitted). Where it appears that a more carefully

drafted complaint might state a claim, the district court should give a pro se

plaintiff an opportunity to amend his complaint instead of dismissing it. See Bank

v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991) (per curiam), overruled in part by

Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002)

(en banc) (overruling Bank as it relates to counseled litigants, but specifically

declining to do so for pro se litigants).

      Here, the district court did not abuse its discretion. In this case, the district

court dismissed Schmitt’s initial complaint and granted him leave to amend,

permitting him an opportunity to assert his claim in compliance with the Federal

Rules. Rather than comply, Schmitt filed a timely amended complaint on a

standardized form that is specifically designed for administrative actions in the

United States Office of Special Counsel. Under a liberal construction, the

complaint loosely identifies the United States Navy as a potential defendant but

still fails to comply with Fed. R. Civ. P. 8(a)(2), which requires a “short and plain

statement of the claim showing that the pleader is entitled to relief.” In addition,

the amended complaint indicates Schmitt’s previous attempts to institute

proceedings in the United States District Court for the Middle District of Florida

and the United States Court of Federal Claims based on the same facts.

                                            4
      We agree with the district court that allowing Schmitt’s action to continue

would have resulted in unnecessarily prolonged proceedings and immense

expenditure of resources, and would have been an undue burden on the court’s

docket. Even a liberal reading of the complaint would not allow the district court

to determine the basis for the suit or any applicable law, nor would it provide any

potential defendant with notice of a claim or the grounds supporting it, as required

by Conley v. Gibson, 355 U.S. 41, 47, 78 S. Ct 99, 103 (1957). Thus, the district

court acted within its discretion when it dismissed Schmitt’s amended complaint

based on his willful failure to comply with the court’s previous order and his re-

filing of a duplicative action. The district court explicitly found that a lesser

sanction than dismissal was not sufficient, and this Court agrees. Accordingly, we

affirm the judgment of dismissal.

      AFFIRMED.




                                           5